DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 1 and 10 are objected to because of the following informalities:  Regarding claims 1 and 10, the limitation “the homogenizing element is located on a transmission path of the laser beam and the wavelength conversion beam that penetrate the filter module” in lines 19-20 on pg. 20 (Claim 1) and in lines 11-12 on pg. 23 (Claim 10), respectively, is grammatically incorrect. The Examiner respectfully suggests amending it to be --the homogenizing element is located on a transmission path of the laser beam and the wavelength conversion beam that penetrates the filter module-- in both claims to correct the typographical error. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 8, 15, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 15 each recite the limitation "the optical axis of the first lens unit" in line 4 on pg. 22 (Claim 6) and line 25 on pg. 24 (Claim 15), respectively.  There is insufficient antecedent basis for this limitation in the claims. The Examiner respectfully suggests either amending it to be --an 

Claims 8 and 17 each recite the limitation "the irradiation region on the light splitting element" in line 10 on pg. 22 (Claim 8) and line 6 on pg. 25 (Claim 17), respectively.  There is insufficient antecedent basis for this limitation in the claims. The Examiner respectfully suggests amending it to be --an 

Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (US 2020/0019049, hereinafter “Liu”).
Regarding claim 1, Liu discloses an illumination system configured to emit an illumination beam (illumination system 100 provides an illumination beam LB; see Figs. 1, 4; para. [0027], [0032]), and comprising a laser light source (excitation light source 110 is a laser diode; see Figs. 1, 4; para. [0027], [0032]-[0033]), a light splitting element (first light splitting element 120; see Figs. 1, 4; para. [0032]-[0033], [0036]-[0037]), a wavelength conversion module (wavelength conversion device 140; see Figs. 1-2, 4; para. [0027], [0032]-[0034], [0036]-[0037]), a filter module (light filtering device 150; see Figs. 1, 3-4; para. [0032], [0035]-[0037]), and a homogenizing element (light homogenizing element 70; see Figs. 1, 4; par. [0030]), wherein the laser light source is configured to provide a laser beam to the light splitting element (the laser light source 110 emits an excitation beam L0 which includes a first sub-beam L1 and a second sub-beam L2 towards the light splitting element 120; see Figs. 1, 4; para. [0030], [0032]-[0037]); the wavelength conversion module has a wavelength conversion region for receiving the laser beam (the wavelength conversion module 140 comprises an optical zone 142 which reflects the laser beam L0, and a wavelength conversion zone 144 which converts the laser beam L0 into a first conversion beam L3; see Fig. 2A; para. [0034], [0037]); the filter module is configured to rotate around a rotation axis and has a plurality of dichroic filter regions on a surface perpendicular to the rotation axis (the filter module 150 rotates around a central axis A2 and comprises a first light filtering zone 152 and a second light filtering zone 154 which are each transmissive and/or reflective to different wavelengths of light, i.e. dichroic; see Figs. 1, 3A, 4; para. [0035]-[0037]), the filter module receives the laser beam from the light splitting element (the laser beam L0 is transmitted through the light splitting element 120 towards the filter module 150; see Figs. 1, 4; para. [0033], [0035]-[0037]), and an acute angle is formed between the rotation axis and a direction in which the laser beam enters the filter module (as shown in Figs. 1, 4); wherein in a first period, the laser beam penetrates a first dichroic filter region of the plurality of dichroic filter regions to form the illumination beam (in a first time period, the first sub-beam L1 of the laser beam L0 is transmitted to the optical zone 142 of the wavelength conversion module 140 and is reflected to the second zone 124 of the light splitting element which then reflects the first sub-beam L1 towards the filter module 150 to pass through the first light filtering zone 152 (i.e. first dichroic filter region) of the filter module and form a part of the blue light portion in the illumination beam LB, and the second sub-beam L2 of the laser beam L0 is reflected by reflecting element 130 and then sequentially passes through the first zone 122 of the light splitting element and then the first dichroic filter region 152 of the filter module 150 to form another part of the blue light portion in the illumination beam LB; see Figs. 1, 3; par. [0036]); and in a second period, the laser beam is reflected to the wavelength conversion module by a second dichroic filter region of the plurality of dichroic filter regions, the laser beam is converted into a wavelength conversion beam by the wavelength conversion region and the wavelength conversion beam is transmitted to the filter module and penetrates the second dichroic filter region to form the illumination beam (in a second time period, the second sub-beam L2 of the laser beam L0 is sequentially reflected by the second light filtering zone 154 (i.e. second dichroic filter region) of the filter module 150 and the light splitting element 120 towards the wavelength conversion region 144 of the wavelength conversion module 140 to be converted into a first conversion beam L3 which is then reflected by the wavelength conversion device back to the light splitting element and reflected towards the filter module to pass through the second dichroic filter region 154 of the filter module to form part of the yellow light, red light, or green light portion in the illumination beam LB; see Figs. 3-4; par. [0037]); and the homogenizing element is located on a transmission path of the laser beam and the wavelength conversion beam that penetrates the filter module (see Figs. 1, 4; par. [0030]), and the laser beam and the wavelength conversion beam enter the homogenizing element along a long axis direction of the homogenizing element (see Figs. 1, 4; par. [0030]).

Regarding claim 10, Liu discloses a projection device (projection device 10; see Figs. 1, 4; para. [0027]-[0028], [0030]-[0031], [0035]-[0037]), comprising an illumination system (illumination system 100 provides an illumination beam LB; see Figs. 1, 4; para. [0027], [0032]), a light valve (light valve 50; see Figs. 1, 4; para. [0027]-[0031], [0035]), and a projection lens (lens module 60 which produces a projection beam LP; see Figs. 1, 4; para. [0027], [0029]), wherein the illumination system is configured to emit an illumination beam (illumination system 100 provides an illumination beam LB; see Figs. 1, 4; para. [0027], [0032]), and comprises a laser light source (excitation light source 110 is a laser diode; see Figs. 1, 4; para. [0027], [0032]-[0033]), a light splitting element (first light splitting element 120; see Figs. 1, 4; para. [0032]-[0033], [0036]-[0037]), a wavelength conversion module (wavelength conversion device 140; see Figs. 1-2, 4; para. [0027], [0032]-[0034], [0036]-[0037]), a filter module (light filtering device 150; see Figs. 1, 3-4; para. [0032], [0035]-[0037]), and a homogenizing element (light homogenizing element 70; see Figs. 1, 4; par. [0030]), wherein the laser light source is configured to provide a laser beam to the light splitting element (the laser light source 110 emits an excitation beam L0 which includes a first sub-beam L1 and a second sub-beam L2 towards the light splitting element 120; see Figs. 1, 4; para. [0030], [0032]-[0037]); the wavelength conversion module has a wavelength conversion region for receiving the laser beam (the wavelength conversion module 140 comprises an optical zone 142 which reflects the laser beam L0, and a wavelength conversion zone 144 which converts the laser beam L0 into a first conversion beam L3; see Fig. 2A; para. [0034], [0037]); the filter module is configured to rotate around a rotation axis and has a plurality of dichroic filter regions on a surface perpendicular to the rotation axis (the filter module 150 rotates around a central axis A2 and comprises a first light filtering zone 152 and a second light filtering zone 154 which are each transmissive and/or reflective to different wavelengths of light, i.e. dichroic; see Figs. 1, 3A, 4; para. [0035]-[0037]), the filter module receives the laser beam from the light splitting element (the laser beam L0 is transmitted through the light splitting element 120 towards the filter module 150; see Figs. 1, 4; para. [0033], [0035]-[0037]), and an acute angle is formed between the rotation axis and a direction in which the laser beam enters the filter module (as shown in Figs. 1, 4); wherein in a first period, the laser beam penetrates a first dichroic filter region of the plurality of dichroic filter regions to form the illumination beam (in a first time period, the first sub-beam L1 of the laser beam L0 is transmitted to the optical zone 142 of the wavelength conversion module 140 and is reflected to the second zone 124 of the light splitting element which then reflects the first sub-beam L1 towards the filter module 150 to pass through the first light filtering zone 152 (i.e. first dichroic filter region) of the filter module and form a part of the blue light portion in the illumination beam LB, and the second sub-beam L2 of the laser beam L0 is reflected by reflecting element 130 and then sequentially passes through the first zone 122 of the light splitting element and then the first dichroic filter region 152 of the filter module 150 to form another part of the blue light portion in the illumination beam LB; see Figs. 1, 3; par. [0036]); and in a second period, the laser beam is reflected to the wavelength conversion module by a second dichroic filter region of the plurality of dichroic filter regions, the laser beam is converted into a wavelength conversion beam by the wavelength conversion region and the wavelength conversion beam is transmitted to the filter module and penetrates the second dichroic filter region to form the illumination beam (in a second time period, the second sub-beam L2 of the laser beam L0 is sequentially reflected by the second light filtering zone 154 (i.e. second dichroic filter region) of the filter module 150 and the light splitting element 120 towards the wavelength conversion region 144 of the wavelength conversion module 140 to be converted into a first conversion beam L3 which is then reflected by the wavelength conversion device back to the light splitting element and reflected towards the filter module to pass through the second dichroic filter region 154 of the filter module to form part of the yellow light, red light, or green light portion in the illumination beam LB; see Figs. 3-4; par. [0037]); and the homogenizing element is located on a transmission path of the laser beam and the wavelength conversion beam that penetrates the filter module (see Figs. 1, 4; par. [0030]), and the laser beam and the wavelength conversion beam enter the homogenizing element along a long axis direction of the homogenizing element (see Figs. 1, 4; par. [0030]); the light valve is located on a transmission path of the illumination beam and is configured to convert the illumination beam into an image beam (the light valve 50 converts the illumination beam LB into an image beam LI; see para. [0027]-[0029]); and the projection lens is located on a transmission path of the image beam and is configured to project the image beam out of the projection device (the projection lens 60 receives the image beam LI from the light valve 50 and produces a projection beam LP which is projected out of the projection device; see Figs. 1, 4; para. [0027], [0029]).

Allowable Subject Matter
Claims 2-5, 7,9, 11-14, 16, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 6, 8, 15, and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 2 and 11, the Prior Art taken as a whole fails to specifically disclose or fairly suggest, in combination, “The illumination system according to claim 1 (or, for Claim 11, “The projection device according to claim 10…”), wherein the illumination system further comprises a reflective element located on a transmission path of the laser beam reflected by the filter module, wherein the laser beam is reflected to the light splitting element by the reflective element and then transmitted to the wavelength conversion region of the wavelength conversion module” (emphasis added).
Although illumination systems are known, as evidenced by the Prior Art already of record, no Prior Art was found teaching individually, or suggesting in combination, all the features of Applicant’s invention, in particular the above limitations in combination with the remaining features of the claims, and there would be no motivation, absent the Applicant’s own disclosure, to modify the references in the manner distinctly and specifically called for in the combination as claimed in Claims 2 and 11.

Claims 3-5 and 7 depend on Claim 2.

Regarding claims 6 and 15, the Prior Art taken as a whole fails to specifically disclose or suggest, in combination, “The illumination system of claim 1 (or, for Claim 15, “The projection device according to claim 10…”), wherein the long axis direction of the homogenizing element is perpendicular to the light incident surface of the homogenizing element, the surface of the filter module is inclined with respect to the light incident surface of the homogenizing element, and the illumination system further comprises a first lens unit located between the light splitting element and the filter module and located on a transmission path of the laser beam and the wavelength conversion beam, wherein the laser beam in the first period and the wavelength conversion beam in the second period converge along the optical axis of the first lens unit and are incident normally on the light incident surface of the homogenizing element” (emphasis added).
Although illumination systems are known, as evidenced by the Prior Art already of record, no Prior Art was found teaching individually, or suggesting in combination, all the features of Applicant’s invention, in particular the above limitations in combination with the remaining features of the claims, and there would be no motivation, absent the Applicant’s own disclosure, to modify the references in the manner distinctly and specifically called for in the combination as claimed in Claims 6 and 15.

Regarding claims 8 and 17, the Prior Art taken as a whole fails to specifically disclose or suggest, in combination, “The illumination system according to claim 1 (or, for Claim 17, “The projection device according to claim 10…”), wherein in the first period, the laser beam forms a first spot region in an irradiation region on the light splitting element, and in the second period, the laser beam forms a second spot region in the irradiation region on the light splitting element when being reflected by the filter module and then transmitted through the light splitting element, wherein a center of the first spot region overlaps a center of the second spot region” (emphasis added).
Although illumination systems are known, as evidenced by the Prior Art already of record, no Prior Art was found teaching individually, or suggesting in combination, all the features of Applicant’s invention, in particular the above limitations in combination with the remaining features of the claims, and there would be no motivation, absent the Applicant’s own disclosure, to modify the references in the manner distinctly and specifically called for in the combination as claimed in Claims 8 and 17.

Regarding claims 9 and 18, the Prior Art taken as a whole fails to specifically disclose or suggest, in combination, “The illumination system according to claim 1 (or, for Claim 18, “The projection device according to claim 10…”), wherein the wavelength conversion module is stationary” (emphasis added).
Although illumination systems are known, as evidenced by the Prior Art already of record, no Prior Art was found teaching individually, or suggesting in combination, all the features of Applicant’s invention, in particular the above limitations in combination with the remaining features of the claims, and there would be no motivation, absent the Applicant’s own disclosure, to modify the references in the manner distinctly and specifically called for in the combination as claimed in Claims 9 and 18.

Claims 12-14 and 16 depend on Claim 11.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Applicant’s attention is respectfully directed to form PTO-892, which lists additional references considered pertinent to the claimed subject matter of illumination systems in projection devices. In particular, Fan et al. (US 2020/0159101) is an English language equivalent of the CN 111190322 reference listed on the Information Disclosure Statement (IDS) filed 4/26/2022, Chung et al. (US 2019/0215498) is an English language equivalent of the CN 207817393 reference listed on the IDS filed 4/26/2022, and Hsieh et al. (US 2018/0173087) and Hsieh et al. (US 2015/0316775) each disclose illumination systems in projection apparatuses which include a laser light source, a light splitting element, a wavelength conversion module, a filter module having a plurality of dichroic regions, and a homogenizing element.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM N HARRIS whose telephone number is (571)272-3609. The examiner can normally be reached Monday - Thursday 8:00AM- 5:00PM EST, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM N HARRIS/Primary Examiner, Art Unit 2875